RECEIVED

AUG 22 2099 G UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
TONY FR. MOORE, CLERK
WESTERN OISTRICT OF LOUISIANA ALEXANDRIA DIVISION

ALEXANDRIA, LOUISIANA

 

CEAREY JAMES, natural tutor of the minor CIVIL ACTION NO: 1:18-cv-1316
child ADALEIGH MARIE JAMES,

individually and on behalf of the decedent,

BRETT T. LASYONE

 

VERSUS , JUDGE DRELL

AMERICAN HONDA MOTOR CO., INC.,

ET AL MAG. JUDGE PEREZ-MONTES
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate Judge
(Doc. 33) previously filed herein, noting the absence of objections filed thereto, and concurring
with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that the motion to appoint (Doc. 11) is DENIED.

IT IS FURTHER ORDERED that the motion to amend (Doc. 10) is DENIED.

IT IS FURTHER ORDERED that the motion to remand (Doc. 9) is DENIED.

SIGNED this 2} day of August, 2019, at Alexandria, Louisiana.

 
   

 

 

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT
